Title: To John Adams from John Jay, 6 June 1786
From: Jay, John
To: Adams, John


     
      Dr. Sir
      New York 6th: June 1786
     
     My last to You was dated 4th: Ult:, since which I have been honored with several from you vizt. two dated 24th. November last—9. 16. 17. 20. 22. 26 & 27th. February and 4th. March last—all of which with their several Enclosures were immediately laid before Congress.—
     I have at length the Pleasure of informing you that nine States begin to be frequent in Congress, and consequently that there is a Prospect of my being soon enabled to send you some Dispatches of more Importance than many of my late ones have been.—
     It will not be long before a good private Opportunity will offer, and then I mean to write you at least a long private Letter if not a public one.—
     You will find herewith enclosed a Ratification of the Prussian Treaty, which for many Months was delayed for want of a proper Number of States in Congress to order and compleat it.—
     There are several of my Reports on your Letters before Congress and I assure you these Delays are as painful to me as they can be to you.—
     Our Country has yet much to think of, and much to decide on—a natural but improper Rage for paper Money prevails. Rhode-Island, New York and New Jersey are making Experiments upon it, and I think injuring themselves and the Union in some Measure by it. The next London Ship shall carry you some Journals, and Acts of Assembly which by the Packet would cost more Postage than they are worth.—
     {I doubt the propriety of borrowing more money without funds or prospect to repay any— our treasury is low—the States backward— our people intent on private gain & too inattentive to national Concerns & exigencies—}
     With great and sincere Esteem and Regard I have the Honor to be, Dr. Sir / Your most obt. & hũble: Servt.
     
      John Jay—
     
    